Name: Regulation (EEC) No 19/69 of the Council of 20 December 1968 on the advance fixing of the levy on imports of olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  EU finance
 Date Published: nan

 Official Journal of the European Communities 5 No L 3/2 Official Journal of the European Communities 7.1.69 REGULATION (EEC) No 19/69 OF THE COUNCIL of 20 December 1968 on the advance fixing of the levy on imports of olive oil THE COUNCIL OF THE EUROPEAN COMMUNITIES, to effect imports knowing what the cost price of the imported product will be ; Having regard to the Treaty establishing the European Economic Community ; Whereas to allow the number of applications for ad ­ vance fixing to be assessed as a preliminary to the possible introduction of protective measures , provision should be made for an interval between the lodging of the application for advance fixing and its ap ­ proval ; Having regard to Council Regulation No 136/66/ EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, as amended by Regulation (EEC) No 2146/68,2 and in particular Article 16 (1 ) thereof; Whereas to prevent speculation which might result from fluctuations in the levy, provision should be made for the lodging of a deposit guaranteeing that importation is effected within the period specified ; Having regard to Council Regulation No 162/66/ EEC3 of 27 October 1966 on trade in oils and fats be ­ tween the Community and Greece, and in particular Article 8 thereof; HAS ADOPTED THIS REGULATION: Having regard to the proposal from the Commission ; Article 1 Whereas Article 16 of Regulation No 136/66/EEC provides for the possibility of the import levy on olive oil being fixed in advance; and whereas it is for the Council to adopt the appropriate provisions for applving it; The levy applicable to the products listed in Article 1 (2) ( c ) of Regulation No 136/66/EEC on the day on which an application for an import licence is lodged adjusted on the basis of the threshold price in force on the day of importation shall , if the applicant so re ­ quests when applying for the licence, be applied to imports effected not later than the thirtieth day fol ­ lowing the issue of the licence .Whereas given normal trade practice on the world market in olive oil , the period of advance fixing can be limited to that v/hich is necessary to allow traders Without prejudice to the application of Article 20 of Regulation No 136/66/EEC and Article 6 of Regu ­ lation No 162/66/EEC, the application for the ad ­ vance fixing of the levy shall be approved when three working days have elapsed since the application was lodged. 1 OJ No 172, 30.9.1966, p . 3025/66. 2 OJ No L 314, 31.12.1968, p. 1 . 3 OJ No 197, 29.11.1966, p. 3393/66. 6 Official Journal of the European Communities Article 2 Article 3 The application for the advance fixing of the levy shall be accompanied by a deposit which, except in cases of force majeure, shall be forfeited in whole or in part if importation is not effected within the period specified in Article 1 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply until the end of the 1968/69 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1968 . For the Council The President V. LATTANZIO